Title: To James Madison from David Bailie Warden, 26 January 1813
From: Warden, David Bailie
To: Madison, James


Sir,
Paris, 26 Jan. 1813.
The mournful event of mr. Barlows, death, has placed in my hands, the affairs of the Legation. In supplying this vacancy, it shall be my utmost endeavor to merit your approbation. It is unfortunate, that the negotiation is averted, at a moment, when the mind of this Government seems earnest for arrangement. Dr. Stephens, whom I send as a confidential messenger, will communicate to you the current news, and a summary of facts which I think prudent not to commit to paper.
I take the liberty of sending, for your inspection, the outline of a treatise on Consular establishments, which, with your approbation, I propose to publish. I should be much gratified, by your permission, to dedicate it to you. The sudden departure of Doctor Stephens, to whom I have confided it, does not allow time to prepare a corrected copy; and I send this rough sketch merely to give you an idea of the manner in which the subject is treated. I am, Sir, with great respect; your most obedt and very humbe Servt
David Bailie Warden
